DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 1 and thus dependent claims 2-7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 2-7 and 9-19 attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness. 
For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
It appears the Applicant to have amended claim 1 to overcome the 112 rejection, however, it is noted, the claims still do not claim any steps involved in the process of making the alkai metal sulfur battery; thus, claims will be examined using the guidance provided in MPEP §2173.05 (q), which states that it is appropriate to reject a claim that recites a use but fails to recite steps.
Response to Amendment
The amendment received November 10, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant's arguments filed November 10, 2021 with respect to claims 1-19 rejected under 35 U.S.C. 103 as being unpatentable over He (US20160294000A1) and further in view of Zhamu (WO2017172104A1) have been fully considered but they are not persuasive.
Applicant argues, He and Zhamu references do not obviate Claims 1-19 since Claim 1 has been amended to include all of the limitations of claim 8 except for the styrene based elastomers which are taught by the Zhamu reference. Amended Claim 1 is not taught by either the He or Zhamu references and as a result it would not be obvious to one of ordinary skill in the art to combine these two references to arrive at our invention. Remarks 6. Examiner disagrees. Zhamu teaches other kinds of elastomers which are recited in amended claim 1 and the rejection is updated herein, thus this rejection is moot.
Applicant also has made an attempt to overcome the 112 rejection by amending claim 1. Remarks 6. Examiner does not agree that the amendment overcomes the 112 rejection as claim 1 fails to further include the steps involved in the process of making the alkai metal sulfur battery, thus rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-19  are rejected under 35 U.S.C. 103 as being unpatentable over He (US20160294000A1) and further in view of Zhamu (WO2017172104A1).
Regarding claim 1, He teaches an active cathode layer for a metal-sulfur secondary battery [abs]. He teaches an anode active layer [0046] and a cathode active layer [0007]. 
He teaches an optional porous separator in ionic contact to an electronically non-conducting anode-protecting layer [0035, 0156, 0197]. 
He is silent in regards to the anode-protecting layer having a thickness from 1 nm to 100 µm ; lithium ion or sodium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, and an electronic conductivity less than 10-4 S/cm when measured at room temperature. He is also silent in regards to an elastomer having a fully recoverable tensile elastic strain from 2% to 1,000%. 
He is also silent in regards to the battery further comprising of an elastomer. 
 Zhamu teaches an anode active material layer for a lithium sulfur battery [abs]. Zhamu teaches a lithium battery with an optional porous separator (p. 10 lines 5-8). Zhamu the anode-protecting layer having a thickness from 1 nm to 100 µm [pg. 6 lines 3-12]; lithium ion or sodium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm, and an electronic conductivity less than 10-4 S/cm when measured at room temperature, an elastomer having a fully recoverable tensile elastic strain from 2% to 1,000% [pg 16 lines 13-20 and pg. 17 lines 1-5].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of He to comprise the thickness of anode protecting layer and the elastomer and said characteristics of Zhamu. The motivation for doing so would have been to exhibit a high cycle life, high reversible capacity and low irreversible capacity [Zhamu pg 5, lines 16-22].


Regarding claim 2, modified He is relied upon as above with respect to claim 1. He teaches an active cathode layer for a metal sulfur secondary battery [He abs]. He teaches said cathode active material layer comprises a sulfur-containing material selected from a sulfur-carbon hybrid, sulfur-graphite hybrid, sulfur-graphene hybrid, conducting polymer-sulfur hybrid, metal sulfide, sulfur compound, or a combination thereof [He 0046-0049].

Regarding claim 3, modified He is relied upon as above with respect to claim 2. He teaches said sulfur-carbon hybrid, sulfur-graphite hybrid, sulfur-graphene hybrid, or conducting polymer-sulfur hybrid is a mixture, blend, composite, chemically or physically bonded entity of sulfur or sulfide with a carbon, graphite, graphene, or conducting polymer material [He 0046-0049].

Regarding claim 4, modified He is relied upon as above with respect to claim 1. He teaches an electrolyte [0144] and is in ionic contact with said anode active material layer and said cathode active material layer [He 0035].

Regarding claim 5, modified He is relied upon as above with respect to claim 4. He teaches the electrolyte is a polymer gel electrolyte [He 0144].

Regarding claim 6, modified He is relied upon as above with respect to claim 1. He is silent with regard to said anode active material layer, said anode-protecting layer, and said cathode active material layer are laminated together in such manner that the battery cell is under a compressive stress or strain when the cell is made. Zhamu teaches said anode active material layer, said anode-protecting layer, and said cathode active material layer are laminated together in such manner that the battery cell is under a compressive stress or strain when the cell is made [pg 7 lines 8-12, pg 10 lines 3-10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the characteristics of the anode protecting layer and the cathode active layer as taught by Zhamu in the metal sulfur battery of He.
The motivation for doing so would have been to exhibit a high cycle life, high reversible capacity and low irreversible capacity [Zhamu pg 5, lines 16-22].



Regarding claim 7, modified He is relied upon as above with respect to claim 2. He teaches said sulfur-carbon hybrid, sulfur-graphite hybrid, sulfur-graphene hybrid, or conducting polymer-sulfur hybrid is a mixture, blend, composite, chemically or physically bonded entity of sulfur or sulfide with a carbon, graphite, graphene, or conducting polymer material [He 0076].


Regarding claim 9, modified He is relied upon as above with respect to claim 1.
He is silent in regards to said elastomer comprises from 0.01% to 50% of an electrically non-conducting reinforcement material dispersed therein, wherein said reinforcement material is selected from a glass fiber, ceramic fiber, polymer fiber, glass particle, ceramic particle, polymer 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of He to comprise the elastomer made of reinforcement material taught Zhamu. The motivation for doing so would have been the elastomer would exhibit a high cycle life, high reversible capacity and low irreversible capacity [Zhamu pg 5, lines 16-22].

Regarding claim 10, modified He is relied upon as above with respect to claim 2. He teaches said graphene comprises single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of 10 or less than 10 graphene planes [0118].
Regarding claim 11, modified He is relied upon as above with respect to claim 2. He teaches said metal sulfide contains MxSy, wherein x is an integer from 1 to 3 and y is an integer from 1 to 10, and M is a metal element selected from an alkali metal, an alkaline metal selected from Mg or Ca, a transition metal, a metal from groups 13 to 17 of the periodic table, or a combination thereof [0069-0073].

Regarding claim 12, modified He is relied upon as above with respect to claim 11. He teaches said metal element M is selected from Li, Na, K, Mg, Zn, Cu, Ti, Ni, Co, Fe, or Al [He 0075].

Regarding claim 13, modified He is relied upon as above with respect to claim 2. He teaches said metal sulfide contains Li2S1, Li2S2, Li2S3, Li2S4, Li2S5, Li2S6, Li2S7, Li2S8, 

Regarding claim 14, modified He is relied upon as above with respect to claim 2. He teaches said carbon or graphite material in said cathode active material layer is selected from mesophase pitch, mesophase carbon, mesocarbon microbead (MCMB), coke particle, expanded graphite flake, artificial graphite particle, natural graphite particle, highly oriented pyrolytic graphite, soft carbon particle, hard carbon particle, carbon nanotube, carbon nanofiber, carbon fiber, graphite nanofiber, graphite fiber, carbonized polymer fiber, an activated version thereof, activated carbon, carbon black, acetylene black, or a combination thereof [0076].

Regarding claim 15, modified He is relied upon as above with respect to claim 2. He teaches said conducting polymer-sulfur hybrid contains an intrinsically conductive polymer, however is silent in regards to said polymer is selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, a sulfonated derivative thereof, or a combination thereof. Zhamu teaches said polymer is selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, a sulfonated derivative thereof, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the conductive polymer material of Zhamu to the metal sulfur battery of He.
The motivation for doing so would have been to impart improved lithium ion conductivity to a polymer [Zhamu pg 9 lines 15-16].

Regarding claim 16, modified He is relied upon as above with respect to claim 1. He is silent with regard to said elastomer contains from 0.1% to 50% by weight of a lithium ion-conducting additive or sodium ion-conducting additive dispersed therein.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal sulfur battery of He to comprise the elastomer contains from 0.1% to 50% by weight of a lithium ion-conducting additive or sodium ion-conducting additive dispersed therein as taught  by Zhamu.  The motivation for doing so would have been to exhibit a high cycle life, high reversible capacity and low irreversible capacity. [Zhamu pg 5, lines 16-22].

Regarding claim 17, modified He is relied upon as above with respect to claim 16. He is silent in regards to the said lithium ion-conducting additive is selected from Li2C03, Li20, Li2C204, LiOH, LiX, R0C02Li, HCOLi, ROLi, (R0C02Li)2, (CH20C02Li)2, Li2S, LixSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x ≤1, 1≤y ≤4. 
Zhamu  teaches the said lithium ion-conducting additive is selected from Li2C03, Li20, Li2C204, LiOH, LiX, R0C02Li, HCOLi, ROLi, (R0C02Li)2, (CH20C02Li)2, Li2S, LixSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x ≤1, 1≤y ≤4 [pg 8 lines 20-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal sulfur battery of He to comprise the said lithium ion additive dispersed in the elastomer as taught  by Zhamu.  The motivation for doing so would have been to exhibit a high cycle life, high reversible capacity and low irreversible capacity. [Zhamu pg 5, lines 16-22].

Regarding claim 18, modified He is relied upon as above with respect to claim 16. He is silent in regards to said lithium ion-conducting additive is dispersed in said elastomer and is  
Zhamu teaches said lithium ion-conducting additive is dispersed in said elastomer and is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3,), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3S02)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C204), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, or a combination thereof [p 8 lines 20-30 and pg 9 lines 1-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal sulfur battery of He to comprise the elastomer comprising of said additive as taught by Zhamu.  The motivation for doing so would have been to exhibit a high cycle life, high reversible capacity and low irreversible capacity. [Zhamu pg 5, lines 16-22].

Regarding claim 19, modified He is relied upon as above with respect to claim 16. He is silent in regards to the lithium ion-conducting additive is selected from poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) 
fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof.
Zhamu  teaches the lithium ion-conducting additive is selected from poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof [pg. 9 lines 10-16].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal sulfur battery of He to comprise the elastomer comprising of said additive as taught by Zhamu.  The motivation for doing so would have been to exhibit a high cycle life, high reversible capacity and low irreversible capacity. [Zhamu pg 5, lines 16-22].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729